     Case 1:18-cv-01606-DAD-HBK Document 23 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RYANN LYNN JONES,                                  No. 1:18-cv-01606-DAD-HBK
12                      Petitioner,                     ORDER REFERRING CASE BACK TO THE
                                                        NOW-ASSIGNED MAGISTRATE JUDGE
13           v.                                         FOR AMENDED OR SUPPLEMENTAL
                                                        FINDINGS AND RECOMMENDATIONS
14   DEAN BORDERS,
                                                        (Doc. No. 20)
15                      Respondent.
16

17

18           Petitioner Ryann Lynn Jones is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule
21   302.

22           On June 24, 2020, the then-assigned magistrate judge issued findings and

23   recommendations recommending that the pending petition be denied on its merits. (Doc. No. 20.)

24   Those findings and recommendations were served on petitioner’s counsel of record and contained

25   notice that any objections thereto were to be filed within thirty (30) days of service. (Id. at 3.)

26   Counsel filed timely objections to the pending findings and recommendations on petitioner’s
27   behalf. (Doc. No. 21.)

28   /////
                                                       1
     Case 1:18-cv-01606-DAD-HBK Document 23 Filed 09/07/21 Page 2 of 3


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the undersigned declines to

 3   adopt the findings and recommendations at this time. Rather, the undersigned finds petitioner’s

 4   objections, at least in part, to be potentially well taken. Specifically, as petitioner’s objections

 5   point out, petitioner specifically alleged in his pending petition and in his traverse that the

 6   California Court of Appeal relied on “material factual . . . errors” in affirming the state trial

 7   court’s judgment and “unreasonably determined facts” in rejecting both petitioner’s eyewitness

 8   identification and prosecutorial misconduct claims, as well as in its harmless error analysis. (Doc.

 9   Nos. 18 at 12, 24, 35, 41; 21 at 4.) Petitioner argues in his objections that the pending findings

10   and recommendations misinterpreted and/or overlooked his claim that the California Court of

11   Appeal decision was based on an unreasonable determination of the facts in light of the evidence

12   presented. (Doc. No. 21 at 4.) The undersigned agrees that the pending findings and

13   recommendations do not meaningfully engage the substance of petitioner’s claim that the state

14   court erroneously rejected his claims based upon an unreasonable determination of the facts in

15   light of the evidence presented in the state court proceedings.1

16          Because petitioner’s allegations challenging the state court decision as having been based

17   upon an unreasonable determination of the facts are material to whether petitioner received due

18   process in the state court proceedings, the undersigned will refer the matter back to the now-

19   assigned magistrate judge for issuance of amended or supplemental findings and

20   recommendations.
21
     1
       The pending findings and recommendations refer to this aspect of petitioner’s collateral
22   challenge to his state court conviction only in passing:
23                  Petitioner does not claim that the Court of Appeal decision was
                    “based on an unreasonable determination of the facts in light of the
24                  evidence presented,” and we do not believe it was. Even assuming
                    that the Court of Appeal decision contained omissions or
25                  misinterpretations of the factual record, the alleged errors are small
                    in the overall context of the evidence and legal issues presented,
26                  and could have led to no “unreasonable determination” of the facts.
27   (Doc. No. 20 at 20, n.4). It appears to the undersigned that petitioner has consistently asserted in
     these federal habeas proceedings an “unreasonable determination of the facts” challenge to the
28   state court judgment. If so, a more thorough review and analysis of that claim is called for here.
                                                      2
     Case 1:18-cv-01606-DAD-HBK Document 23 Filed 09/07/21 Page 3 of 3


 1         Accordingly,

 2         1.    The undersigned at this time declines to adopt the findings and recommendations

 3               issued on June 24, 2020 (Doc. No. 20); and

 4         2.    This case is referred back to the assigned magistrate judge for the issuance of

 5               amended or supplemental findings and recommendations, addressing the issues

 6               raised in petitioner’s objections (Doc. No. 21).

 7   IT IS SO ORDERED.
 8
        Dated:   September 7, 2021
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
